                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


DINA CAPITANI,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )   Case No. 3:19–cv–00120
                                                  )
WORLD OF MINIATURE BEARS, INC.,                   )
et al.                                            )
                                                  )   Judge Crenshaw
        Defendants.                               )   Magistrate Judge Frensley


                   PLAINTIFF'S MOTION FOR EXTENSION OF TIME
             TO FILE MOTION FOR ATTORNEY'S FEES, COSTS, EXPENSES,
                          AND PREJUDGMENT INTEREST

        Plaintiff Dina Capitani (“Plaintiff”) respectfully moves the Court to extend the deadline for

filing her Motion for Attorney’s Fees, Costs, Expenses, and Prejudgment Interest following the

Court’s Findings of Fact & Conclusions of Law (Doc. 121) entered August 2, 2021, and Entry of

Judgment (Doc. 123) entered August 3, 2021. As grounds for this Motion, Plaintiff states the

following:

        1.      On August 2, 2021, the Court entered its Findings of Fact & Conclusions of Law

(Doc. 121) wherein it found Defendant MiniBears Gems & Gifts, Inc. (“MBG”) liable to Plaintiff

for copyright infringement. Id. at 26. Citing Fed. R. Civ. P. 54 and M.D. Tenn. L.R. 54.01, the

Court invited Plaintiff “to file a separate motion for attorney’s fees, costs, expenses, and

prejudgment interest” and reserved a decision on whether to award those fees until presented with

the motion. Id. The Court filed an Entry of Judgment on the following day, August 3, 2021. (Doc.

123.)




     Case 3:19-cv-00120 Document 124 Filed 08/16/21 Page 1 of 3 PageID #: 2303
       2.      Federal Rule of Civil Procedure 54 requires motions for attorney's fees to be filed

within 14 days of judgment. Fed. R. Civ. P. 54. Local Rule 54.01 requires motions for attorney's

fees and costs to be filed within 30 days of judgment. Local Rule 54.01(a)-(b).

       Based on the Court’s Local Rules and applicable case law (see Miller v. Hurst, No. 3:17-

CV-00791, 2021 WL 859552, at *1 (M.D. Tenn. Mar. 8, 2021) (finding that “[t]he Local Rule

pertaining to attorney's fee motions supplants the deadline imposed by the Federal Rules of Civil

Procedure, and it authorizes the filing of such motions within thirty days from the entry of final

judgment), Plaintiff believes that Local Rule 54.01’s 30-day deadline applies in this case (rather

than Fed. R. Civ. P. 54’s 14-day deadline), making Plaintiff’s motion due no later than September

2, 2021.

       3.      Out of an abundance of caution, Plaintiff planned to file the applicable motion

within 14 days of the August 3, 2021 judgment, or by Tuesday, August 17, 2021, in the event the

Court should find that Fed. R. Civ. P. 54 governs the deadline for Plaintiff to file her motion.

However, due to the sudden and unexpected death of Plaintiff's counsel's brother last week, and

the need for Plaintiff’s counsel to address her brother’s affairs, Plaintiff's counsel files this motion

requesting that, to the extent Fed. R. Civ. P. 54 should govern, Plaintiff be permitted to file her

motion within 30 days from the date of judgment, or by September 2, 2021.

       4.      Plaintiff’s counsel contacted the Court’s courtroom staff who recommended that

Plaintiff’s counsel file the instant motion.

       5.      Plaintiff's counsel has also contacted defense counsel who do not oppose Plaintiff’s

motion.

       WHEREFORE, to the extent that Fed. R. Civ. P. 54 should govern the filing of Plaintiff’s

Motion, Plaintiff respectfully requests that the Court enter an Order granting Plaintiff until



                                                   2

   Case 3:19-cv-00120 Document 124 Filed 08/16/21 Page 2 of 3 PageID #: 2304
September 2, 2021, to file her Motion for Attorney’s Fees, Costs, Expenses, and Prejudgment

Interest.

                                                   Respectfully submitted by:

                                                   DICKINSON WRIGHT PLLC


                                                   /s/ Autumn L. Gentry
                                                   Autumn L. Gentry, #20766
                                                   Joshua L. Burgener #29077
                                                   424 Church Street, Suite 800
                                                   Nashville, Tennessee 37219
                                                   Phone: (615) 244–6538
                                                   Fax: (844) 670–6009
                                                   agentry@dickinsonwright.com
                                                   jburgener@dickinsonwright.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, a true and exact copy of the foregoing has been
served on the following via the Court’s electronic filing system:

                  John A. Beam, III
                  Desireé J.C. Goff
                  Equitus Law Alliance PLLC
                  709 Taylor Street
                  P.O. Box 280240
                  Nashville, TN 37228
                  beam@equituslaw.com
                  goff@equituslaw.com

                                                   /s/ Autumn L. Gentry
                                                   Autumn L. Gentry
4841-7843-7878 v2 [99997-70408]




                                               3

   Case 3:19-cv-00120 Document 124 Filed 08/16/21 Page 3 of 3 PageID #: 2305
